                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 29, 2019
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

VERDE MINERALS, LLC, et al,                §
                                           §
        Plaintiffs,                        §
VS.                                        §   CIVIL ACTION NO. 2:16-CV-199
                                           §
DIANE DUNCAN KOERNER, et al,               §
                                           §
        Defendants.                        §

                      ORDER GRANTING MOTION TO DISMISS

      Before the Court is Defendant Burlington Resources Oil and Gas Company, LP

(Burlington’s) motion to dismiss (D.E. 81), challenging the third amended class action

complaint (D.E. 78), which alleges a claim for nonpayment of oil and gas proceeds

pursuant to Texas Natural Resources Code § 91.404(c) along with a request for

declaratory relief. Plaintiffs Verde Minerals, LLC, Mark Larson, and Scott Saufferer, on

behalf of themselves and all others similarly situated (collectively, “Verde”), filed a

response (D.E. 87), and Burlington replied (D.E. 88).       For the following reasons,

Burlington’s motion to dismiss (D.E. 81) is GRANTED.

                                   BACKGROUND

      The Court previously described the facts of this case in the order granting the Co-

defendants’ motion for partial dismissal (D.E. 68), which the Court hereby incorporates

by reference.    In the third amended complaint, Verde pleads two claims against

Burlington, the lessee and operator of the Hawley Tract.        Verde first asserts that

Burlington failed to distribute payments on the oil and gas proceeds of the Hawley Tract

1/8
to Verde under Texas Natural Resources Code § 91.404(c).               Verde also seeks a

declaratory judgment determining: (1) that the Hawley Deeds conveyed to the grantees

undivided mineral interests in the oil and gas found to be in, under or upon the Hawley-

Ayers Survey, and rights and interests in and to the proceeds for oil and gas found and

sold from the Hawley-Ayers Survey; (2) that the right to develop and the right to lease

were reserved by Hawley from the Hawley Deeds’ conveyances of undivided mineral

interests in the oil and gas found to be in, under or upon the Hawley-Ayers Survey; and

(3) that the rights to receive bonus, delay rental, and royalty payments were conveyed by

Hawley to the grantees of the Hawley Deeds along with undivided mineral interests in the

oil and gas found to be in, under or upon the Hawley-Ayers Survey.

       Defendant Burlington moves to dismiss these claims under Federal Rule of Civil

Procedure 12(b)(6), arguing that (1) Verde cannot sustain a cause of action

for nonpayment, and (2) a declaratory judgment is an improper vehicle for a title dispute

under Texas law.

                               STANDARD OF REVIEW

       The test of pleadings under Rule 12(b)(6) is devised to balance a party’s right to

redress against the interests of all parties and the court in minimizing expenditure of time,

money, and resources devoted to meritless claims. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007). To survive a 12(b)(6) motion to dismiss, a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Id. at 570. Rule

8(a)(2) requires only “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). On a motion to dismiss, the court must view
2/8
all reasonable inferences in the light most favorable to the non-movant and accept well-

pleaded facts as true. Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009)

(citations omitted). However, a plaintiff’s “formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555.

                                      DISCUSSION

       A. Section 91.404(c) of the Texas Natural Resources Code

       Generally, an operator of an oil and gas lease must pay the royalty owners, or

lessors, their royalties on production.   Leavitt v. Ballard Exploration Co., Inc., 540

S.W.3d 164, 171 (Tex. App.—Houston [1st Dist.] 2017, no pet.) (citing Prize Energy

Res., L.P. v. Cliff Hoskins, Inc., 345 S.W.3d 537, 562 (Tex. App.—San Antonio 2011, no

pet.)). The Texas Natural Resources Code § 91.402 sets out the time requirements for

these payments and permits operators to withhold payments without interest if there is (1)

a dispute concerning title that would affect distribution of payments; or (2) a reasonable

doubt that the payee has clear title to the interest in the proceeds of production. See

ConocoPhillips Co. v. Koopman, 547 S.W.3d 858, 879 (Tex. 2018). If payment is not

made as required by § 91.402, “[a] payee has a cause of action for nonpayment of oil or

gas proceeds or interest on those proceeds . . . in any court of competent jurisdiction in

the county in which the oil or gas well is located.” Tex. Nat. Res. Code § 91.404(c). A

“payee” is defined as “any person or persons legally entitled to payment from the

proceeds derived from the sale of an oil and gas well located in this state.” Tex. Nat. Res.

Code § 91.401(1); see Concord Oil Co. v. Pennzoil Exploration & Prod. Co., 966 S.W.2d


3/8
451, 462 (Tex. 1998) (“As an owner of an interest in the minerals, [the lessor] has a legal

right to compensation for oil and gas that has been produced . . . and is a ‘payee.’”).

       Burlington argues that Verde’s nonpayment claim is premature because there is a

“dispute concerning title” and “a reasonable doubt” that Verde has an interest in the

proceeds, permitting Burlington to withhold payments. Thus, Verde cannot sustain a

cause of action under the statute.

       Citing to several Texas cases, Verde argues that the statute clearly provides a

cause of action. However, these cases did not involve a cause of action for nonpayment

while title was disputed. See N. Natural Gas Co., a Div. of Enron Corp. v. Vanderburg,

785 S.W.2d 415, 419 (Tex. App.—Amarillo 1990, no pet.) (“It is undisputed that

[plaintiff] is the legal owner of the lessor's ⅛ royalty under the oil and gas lease on the

property in question.”); see also Koopmann, 547 S.W.3d at 862 (rejecting party’s

argument that Section 91.402 precluded a breach of contract claim); Anadarko E & P

Co., LP v. Clear Lake Pines, Inc., No. 03-04-00600-CV, 2005 WL 1583506, at *1 (Tex.

App.—Austin 2005, no pet.) (issue involving prejudgment interest under Section 91.403

for late royalties paid); Prize Energy, 345 S.W.3d at 559 (parties disputed applicability

of the statute to calculate damages); Crimson Exploration, Inc. v. Magnum Producing

L.P., No. 13-15-00013-CV, 2017 WL 6616740, at *8 (Tex. App.—Edinburg Dec. 28,

2017, pet. filed) (involving a dispute regarding award for prejudgment interest, not a

cause of action for nonpayment). Verde has not cited to any law that supports its cause of

action for nonpayment of oil and gas proceeds before ownership to mineral or royalty


4/8
interests is determined. Thus, Verde has failed to establish that it is a “payee” as required

by the statute.

          In a final attempt to support its claim, Verde argues that the “safe harbor”

provision under § 91.402 only excuses interest payments—not payments altogether.

However, this is inconsistent with Texas case law. In Leavitt v. Ballard Exploration Co.,

Inc., the operator entered into a valid lease agreement with the owners of the land, drilled

on the land that was potentially burdened by plaintiff’s royalty interest, and paid all

royalties owed to the owners. 540 S.W.3d at 174. The Leavitt plaintiff then gave notice

to the operator asserting a royalty interest in the unit at issue and filed a related lawsuit.

Id. The court deemed these facts to a be a “classic situation” where there is “a dispute

concerning title that would affect distribution of payments.” Id. at 174. Contrary to

Verde’s argument, the court upheld the dismissal of the plaintiff’s claims because “[the

payor] was entitled to withhold the distribution of royalty payments from the [unit] until

the dispute over who was entitled to the distribution of those royalties was resolved.” Id.

at 176.

          Here, Burlington entered into a lease with the Co-defendants to produce oil and

gas on the Hawley Tract. Verde gave Burlington notice asserting its interest in the

proceeds and brought this lawsuit. These facts establish that there is a “dispute over title”

that allows Burlington to withhold payments until the issue of Verde’s ownership

interests is resolved. Thus, Verde has failed to plead facts that lead to a reasonable

inference that Burlington has violated the payment requirements of § 91.402.


5/8
       Accordingly, Verde’s claim of nonpayment of proceeds under Texas Natural

Resources Code § 91.404(c) is DISMISSED.

       B. Declaratory Judgment

       The Federal Declaratory Judgment Act (DJA), 28 U.S.C. § 2201 et seq., provides

in pertinent part:

              In a case of actual controversy within its jurisdiction . . . any
              court of the United States, upon the filing of an appropriate
              pleading, may declare the rights and other legal relations of
              any interested party seeking such declaration, whether or not
              further relief is or could be sought. Any such declaration
              shall have the force and effect of a final judgment or decree
              and shall be reviewable as such.

To be entitled to declaratory relief, a plaintiff must allege facts demonstrating that there

exists “a substantial and continuing controversy between two adverse parties.” Bauer v.

Texas, 341 F.3d 352, 358 (5th Cir. 2003) (citing Emory v. Peeler, 756 F.2d 1547, 1551–

52 (11th Cir. 1985)).

       A district court has broad, but not unfettered, discretion to decide, or dismiss, a

suit under the DJA. See Rowan Cos., Inc. v. Griffin, 876 F.2d 26, 28–29 (5th Cir. 1989).

“[I]f a request for declaratory judgment adds nothing to an existing lawsuit, it need not be

permitted.” Flanagan v. Chesapeake Exploration, LLC, No. 3:15-Cv-0222-B, 2015 WL

6736648, at *4 (N.D. Tex. Nov. 4, 2015); see Madry v. Fina Oil & Chem. Co., 44 F.3d

1004, 1994 WL 733494, *2 (5th Cir. 1994). “In the absence of a viable substantive

claim, [p]laintiff’s requests for declaratory relief . . . [is] without merit.” Bitterroot

Holdings, LLC v. MTGLQ Investors, L.P., No. 5:14-CV-862-DAE, 2015 WL 6442622, at

*10 (W.D. Tex. Oct. 23, 2015); see Bell v. Bank of Am. Home Loan Servicing LP, No.
6/8
4:11-CV-02085, 2012 WL 568755, at *8 (S.D. Tex. Feb. 21, 2012) (denying a

declaratory judgment request after plaintiff failed to state any viable claims).

       Burlington asserts that Verde is improperly seeking to determine title to real

property in Texas through a declaratory judgment action. Burlington relies on Texas law

that “[a] trespass to try title action is the method of determining title to lands, tenements,

or other real property.” Tex. Prop. Code § 22.001(a); see McKinney v. White, 281

S.W.2d 327, 327 (Tex. 1955) (involving a trespass-to-try-title action over the ownership

of undivided mineral interests in the land).       State courts have held that the Texas

Declaratory Judgments Act cannot be used to adjudicate title. See Wolfe v. Devon Energy

Prod. Co., LP, 382 S.W.3d 434, 461 (Tex. App.—Waco 2012, pet. denied); see also

AMC Mortg. Servs., Inc. v. Watts, 260 S.W.3d 582, 588 (Tex. App.—Dallas 2008, no

pet.). However, the Texas Declaratory Judgments Act is “a procedural statute that is

inapplicable to declaratory judgment actions in federal court.” Flanagan, 2015 WL

6736648, at *4 n.3; see Kingman Holdings, LLC v. Bank of New York, No. 3:13-CV-

1688-L, 2013 WL 3939460, at *4 (N.D. Tex. July 31, 2013).

       Here, the Court need not address the issue of whether the DJA prohibits

declaratory relief under the facts. “Where all the substantive, underlying claims have

been dismissed, a claim for declaratory judgment cannot survive.” Mann v. Bank of New

York Mellon, No. 4:12-CV-2618, 2013 WL 5231482, at *8 (S.D. Tex. Sept. 16, 2013)

(citing Ayers v. Aurora Loan Servs., LLC, 787 F. Supp. 2d 451, 457 (E.D. Tex. 2011));

see Marsh v. JPMorgan Chase Bank, N.A., 888 F. Supp. 2d 805, 815 (W.D. Tex. 2012).

Verde has failed to state a claim for which relief may be granted against Burlington for
7/8
nonpayment of oil and gas proceeds. In the absence of any facts that would lead to the

conclusion that a present controversy exists between Verde and Burlington, Verde cannot

obtain declaratory relief against Burlington.

       Accordingly, Verde’s request for declaratory relief is DISMISSED.

                                     CONCLUSION

       For the reasons stated herein, the motion to dismiss the third amended complaint is

GRANTED (D.E. 81) and the claims against Defendant Burlington are DISMISSED.

       ORDERED this 29th day of March, 2019.


                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




8/8
